Title: From John Adams to Horatio Gates, 18 March 1780
From: Adams, John
To: Gates, Horatio


     
      Dear sir
      Paris March 18 1780
     
     The Marquis de la Fayettes Brother, the Viscount de Noailles tells me, he should be glad to take Letters to America, and I dont know to whom I can give him a Letter with more Propriety than to the General of Saratoga.
     I should be proud to return any Civilities you may shew him to any of your Friends, who may travell to Paris.
     I want very much to know, what Scope the Ennemy have from New York, what supplies of Provisions, &c. they do and can derive from New Jersey, New York or Connecticutt. If you can find Leisure, to inform me you will much oblige, sir your Friend and humble sert.
     
      John Adams
     
     
     
      I want too the best Plan for attacking New York, how many ships and how many Troops, and what Number of Land forces you can depend upon having from the united states. I hope N.Y. will be ours in the Course of this Campain: but if it should not I should be glad to have these Things to contemplate upon next Winter.
     
    